Exhibit 99.1 FOR IMMEDIATE RELEASE SANUWAVE ANNOUNCES CONVERSION OF ALL SEnior SECURED NOTES ALPHARETTA, GA, August 5, 2013 – SANUWAVE Health, Inc. (OTCBB: SNWV) today reported that all of the holders of the Company’s 18% senior secured convertible promissory notes voluntarily converted all of the outstanding principal and interest of the notes into common stock on July 31, 2013. SANUWAVE had entered into subscription agreements between November 2012 and February 2013 with select accredited investors, most of whom had invested in the Company’s previous financing rounds, and issued the aggregate $2.0 million notes in March 2013. The aggregate outstanding amount of principal and interest on the notes at July 31, 2013 of $2,186,906 was converted into 10,934,530 shares of restricted common stock of the Company at the conversion price of $0.20 per share pursuant to the note agreements. In return for the note holders’ voluntarily converting the notes on or before July 31, 2013, the Company agreed to issue to the note holders warrants to purchase an aggregate total of 1,988,096 shares of common stock. The warrants have an exercise price of $0.80 per share and are exercisable during the five-year period beginning on the date of issuance. Joseph Chiarelli, Chief Executive Officer of SANUWAVE commented, “We are pleased to have converted these senior secured notes into equity, which further strengthens our balance sheet. We are grateful for the continued strong support of our long-term shareholders.” About SANUWAVE Health, Inc. SANUWAVE Health, Inc. ( www.sanuwave.com ) is a shock wave technology company initially focused on the development and commercialization of patented noninvasive, biological response activating devices for the repair and regeneration of skin, musculoskeletal tissue and vascular structures. SANUWAVE’s portfolio of regenerative medicine products and product candidates activate biologic signaling and angiogenic responses, producing new vascularization and microcirculatory improvement, which helps restore the body’s normal healing processes and regeneration. SANUWAVE intends to apply its patented PACE technology in wound healing, orthopedic/spine, plastic/cosmetic and cardiac conditions. Its lead product candidate for the global wound care market, dermaPACE
